Taylok, J.
The plaintiff seems to have proceeded upon the theory that the city of Beaver Dam, in the construction of its bridge, was bound to consult the convenience of the plaintiff, and to so construct it as to aid him in raising his waste-gates. We think he is mistaken as to his rights under his grant to the city. Under the grant, the city took the right to use the strip of land for the purposes of a street and bridge, and so long as the city made a reasonable use of it for that purpose, and did not so construct or use its bridge as to render it unnecessarily expensive for the plaintiff to maintain his dam amd flume as it was at the time of the grant, he has nothing to complain of. The city was under no obligation to maintain its bridge so as to be an aid to the plaintiff in raising his gates. If it would be better for the public and safer for the city to construct the bridge so that it could not be used at all for hoisting the plaintiff’s waste-gates, we are unable to see how the plaintiff would have any right to complain, so long as he was able to keep and maintain his dam and flume’ as it was formerly kept and maintained. We find nothing in the reservation in the deed which makes it incumbent on the city to permit the plaintiff to have an advantageous position upon its bridge for raising his waste-gates. The plaintiff, having failed' to show that he was entitled to have the bridge constructed with a view to facilitating the hoisting of his waste-gates, failed to make out any cause of action against the defendant, either as an individual acting upon his own behalf, or as acting on behalf of the city of Beaver Dam. In this view *501of the case, it is unnecessary to pass upon the questions raised upon the exceptions to thé' evidence. The case having been tried by the court without a jury, if upon the whole case it appears that the judgment of the court below was correct, and that, excluding all the evidence which it is alleged was improperly admitted, the judgment must have been the same, this court will affirm the judgment, notwithstanding any errors in the admission of such evidence.
By the Gourt. — The judgment of the county court is affirmed.